DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 9-25 in the reply filed on 03/30/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 11 and 21, the limitation “an algorithm selected from the group consisting of a minimum threshold rate of change of an output signal from the gas sensor, a signalAtty Dkt No. P201808265US01 output threshold for the analyte, a signal output pattern, a signal output frequency spectrum, and combinations thereof” is recited. It is unclear how these elements in the group represent an algorithm. For example, “a signal output pattern” or “a signal output frequency spectrum” are both just some kind of output data, not an algorithm for identifying the start of a recovery phase. Thus, these elements appear to be factors that may appear in some sort of algorithm to identify the initiation of the recovery phase, however, on their own or in combination, with no other outside factors, it is not clear how these elements of the group represent an algorithm. Thus, the claims are rendered indefinite. For purposes of examination, this limitation will be interpreted as these elements of the group representing potential factors to be used in order to recognize or direct the system to initiate the recovery phase. 
In claims 12 and 22, the limitation “an algorithm selected from the group consisting of a time limitation on recovery after analyte withdrawal, a maximum threshold rate of change of an output signal from the gas sensor, a signal output pattern, a signal output frequency spectrum, and combinations thereof” is recited. It is unclear how these elements in the group represent an algorithm. For example, “a signal output pattern” or “a signal output frequency spectrum” are both just some kind of output data, not an algorithm for identifying the completion of temporary conditions. Thus, these elements appear to be factors that may appear in some sort of algorithm to identify the completion of the temporary conditions, however, on their own or in combination, with no other outside factors, it is not clear how these elements of the group represent an algorithm. Thus, the claims are rendered indefinite. For purposes of examination, this limitation will be interpreted as these elements of the group representing potential factors to be used in order to recognize or direct the system to the completion of the temporary conditions.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-10, 13-15, 18-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bäther (US Patent No. US 10,191,023 B2).

Regarding claim 9, Bäther teaches A gas sensor system comprising: a gas sensor for detecting an analyte (Abstract “A sensor unit (10) for detecting a gas”; Col. 1, Lines 42-44 “…receptor interacts with analyte molecules (i.e., the gas molecules to be detected in the substance…”); and a microprocessor programmed to control the gas sensor (Col. 4, Lines 13-18 “The operation of the sensor unit is preferably controlled by a control unit…The control unit may be part of the sensor unit or provided externally to this as hardware or software”, Col. 5, Lines 42-26: “In one embodiment, the sensor unit has, further, a computer for determining a gas concentration. The computer is, for example, a computing unit. The determination of the gas concentration comprises a calculation or other derivation of the gas concentration from measured variables”) with at least two operational modes (Col. 2, Lines 46-48: “the sensor unit is configured to be operated in a measuring mode and in a regeneration mode”), wherein, a first operational mode controls the gas sensor from a baseline level through analyte detection (Col. 4, Lines 11-12: “The sensor unit may be operated in a measuring mode) and initiation of a recovery phase upon analyte withdrawal (Col. 4, Lines 24-27: “When switching over from the measuring mode to the regeneration mode, the gas inlet and the gas outlet are closed and the pump unit and the heating element are activated”), and a second operational mode temporarily changes conditions of the gas sensor after the initiation of the recovery phase (Col. 4, Lines 12-13: “The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”; Col. 4, Lines 24-27: “When switching over from the measuring mode to the regeneration mode, the gas inlet and the gas outlet are closed and the pump unit and the heating element are activated”) to (i) accelerate removal of the analyte from the gas sensor (Col. 7, Lines 39-42: “To shorten the regeneration time, a gas sensor 15 according to the present invention is thermally heated at times and evacuated essentially at the same time. This leads to a substantially more rapid desorption”) and (ii) accelerate recovery (Col. 7, Lines 39-42: “To shorten the regeneration time, a gas sensor 15 according to the present invention is thermally heated at times and evacuated essentially at the same time. This leads to a substantially more rapid desorption”), wherein the microprocessor switches the gas sensor from the first operational mode to the second operational mode in real-time (Col. 4, Lines 11-20 : “The sensor unit may be operated in a measuring mode and in a regeneration mode…The operation of the sensor unit is preferably controlled by a control unit…When switching over from the measuring mode to the regeneration mode…”; Col. 4, Lines 15-17: “The term “control” or “controlling” also covers in the present application a “regulation” (control with feedback)”) and the temporary conditions of the second operational mode prevent the gas sensor from detecting the analyte during the second operational mode (Col. 4, Lines 12-13: “The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”; Col. 4, Lines 24-31: “When switching over from the measuring mode to the regeneration mode, the gas inlet and the gas outlet are closed and the pump unit and the heating element are activated. The ambient air and analyte present in the measuring channel are thus desorbed from the receptor and pumped out of the measuring channel, as a result of which the receptor is cleaned and prepared for the next detection of the gas”).
Bäther does not explicitly teach gas sensor output towards the baseline level.
However, Bäther teaches in Col. 7, Lines 39-42: “To shorten the regeneration time, a gas sensor 15 according to the present invention is thermally heated at times and evacuated essentially at the same time. This leads to a substantially more rapid desorption”. This teaches accelerating the recovery of the gas sensor, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that heating the sensor to shorten the regeneration time and have more rapid desorption (i.e. accelerate recovery of the sensor) would necessarily cause the gas sensor output to move toward baseline level, as that is the purpose of heating the sensor, namely to regenerate/recover the sensor to “clean” functionality. Specifically heating the sensor desorbs adsorbed material to be used for further measurements, as taught by Bäther in Col. 2, Lines 58-61: “The atoms or molecules of the analyte leave the surface of the receptor solid during the desorption of the receptor of the gas sensor, so that the receptor is “cleaned” for the next measurement” which is viewed as moving gas sensor output toward baseline level.

Regarding Claim 10, Bäther teaches the gas sensor system of claim 9, wherein upon completion of the temporary conditions of the second operational mode, the gas sensor switches back to the first operational mode (Col. 4, Lines 18-21: “When switching over from the regeneration mode to the measuring mode, the pump unit and the heating element are deactivated and the gas inlet and the gas outlet are opened”; Col 10, Lines 4-7: “After conclusion of the regeneration phase 32, the receptor 24 is prepared for a new measurement and the next cycle of the method begins with the performance of the next measuring mode 31”) and/or one or more additional operational modes to complete recovery of the gas sensor towards the baseline level.  

Regarding Claim 13, Bäther teaches the gas sensor system of claim 9, wherein the temporary change in conditions of the gas sensor is selected from the group consisting of a change in temperature, a change in humidity, an electrical current, a change in pressure, a change in electromagnetic irradiation, and combinations thereof (Col. 4, Lines 5-13: “The reference value, from which the temperature is increased (heating), is the temperature at which the gas sensor is operated in the measuring mode. The increase against this reference temperature is carried out in the regeneration mode. The sensor unit may be operated in a measuring mode and in a regeneration mode. The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”).  

Regarding Claim 14, Bäther teaches the gas sensor system of claim 9, wherein the at least two operational modes are at least two operating temperatures with different temperature profiles (Col. 4, Lines 5-13: “The reference value, from which the temperature is increased (heating), is the temperature at which the gas sensor is operated in the measuring mode. The increase against this reference temperature is carried out in the regeneration mode. The sensor unit may be operated in a measuring mode and in a regeneration mode. The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”). 

Regarding Claim 15, Bäther teaches the gas sensor system of claim 14, wherein the different temperature profiles are separate fixed temperature values and/or separate arbitrary waveforms (Col. 4, Lines 5-13: “The reference value, from which the temperature is increased (heating), is the temperature at which the gas sensor is operated in the measuring mode. The increase against this reference temperature is carried out in the regeneration mode. The sensor unit may be operated in a measuring mode and in a regeneration mode. The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”; Col. 5, Lines 24-27: “In one embodiment, the heating unit is configured to heat the gas sensor to 20° C. to 400° C. and preferably to 30° C. to 150° C. As was already explained above, lower and higher temperatures are, however, also possible”).  

Regarding Claim 18, Bäther teaches the gas sensor system of claim 9, wherein the analyte is a gas selected from the group consisting of carbon monoxide (CO), carbon dioxide (CO2), nitrogen oxides (NXOy; x>0, y>0), ammonia (NH3), sulfur dioxide (SO2), volatile organic compounds (VOCs), and combinations thereof (Col. 9, Lines 53-57: “A plurality of electrochemical gas sensors 10 are additionally provided for a multiple gas-measuring device 100 for the specific measurement of certain gases, especially O2, Cl2, CO, CO2, H2, H2S, HCN, NH3, NO, NO2, PH2, SO2, amines, odorant, COCl2 and organic vapors”).  

Regarding Claim 19, Bäther teaches a gas sensor system comprising: a gas sensor for detecting an analyte (Abstract “A sensor unit (10) for detecting a gas”; Col. 1, Lines 42-44 “…receptor interacts with analyte molecules (i.e., the gas molecules to be detected in the substance…”); and a microprocessor programmed to control the gas sensor (Col. 4, Lines 13-18 “The operation of the sensor unit is preferably controlled by a control unit…The control unit may be part of the sensor unit or provided externally to this as hardware or software”, Col. 5, Lines 42-26: “In one embodiment, the sensor unit has, further, a computer for determining a gas concentration. The computer is, for example, a computing unit. The determination of the gas concentration comprises a calculation or other derivation of the gas concentration from measured variables”) with at least two operating temperatures (Col. 2, Lines 46-48: “the sensor unit is configured to be operated in a measuring mode and in a regeneration mode”), wherein, a first operating temperature controls the gas sensor from a baseline level through analyte detection (Col. 4, Lines 11-12: “The sensor unit may be operated in a measuring mode”, i.e. not being heated) and initiation of a recovery phase upon analyte withdrawal (Col. 4, Lines 24-27: “When switching over from the measuring mode to the regeneration mode, the gas inlet and the gas outlet are closed and the pump unit and the heating element are activated”), and a second operating temperature temporarily changes conditions of the gas sensor after the initiation of the recovery phase (Col. 4, Lines 12-13: “The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”; Col. 4, Lines 24-27: “When switching over from the measuring mode to the regeneration mode, the gas inlet and the gas outlet are closed and the pump unit and the heating element are activated”) to (i) accelerate removal of the analyte from the gas sensor (Col. 7, Lines 39-42: “To shorten the regeneration time, a gas sensor 15 according to the present invention is thermally heated at times and evacuated essentially at the same time. This leads to a substantially more rapid desorption”) and (ii) accelerate recovery (Col. 7, Lines 39-42: “To shorten the regeneration time, a gas sensor 15 according to the present invention is thermally heated at times and evacuated essentially at the same time. This leads to a substantially more rapid desorption”), wherein the microprocessor switches the gas sensor from the first operating temperature to the second operating temperature in real-time (Col. 4, Lines 11-20 : “The sensor unit may be operated in a measuring mode and in a regeneration mode…The operation of the sensor unit is preferably controlled by a control unit…When switching over from the measuring mode to the regeneration mode…”; Col. 4, Lines 15-17: “The term “control” or “controlling” also covers in the present application a “regulation” (control with feedback)”) and the temporary conditions of the second operating temperature prevent the gas sensor from detecting the analyte while at the second operating temperature (Col. 4, Lines 12-13: “The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”; Col. 4, Lines 24-31: “When switching over from the measuring mode to the regeneration mode, the gas inlet and the gas outlet are closed and the pump unit and the heating element are activated. The ambient air and analyte present in the measuring channel are thus desorbed from the receptor and pumped out of the measuring channel, as a result of which the receptor is cleaned and prepared for the next detection of the gas”).  
Bäther does not explicitly teach gas sensor output towards the baseline level.
However, Bäther teaches in Col. 7, Lines 39-42: “To shorten the regeneration time, a gas sensor 15 according to the present invention is thermally heated at times and evacuated essentially at the same time. This leads to a substantially more rapid desorption”. This teaches accelerating the recovery of the gas sensor, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that heating the sensor to shorten the regeneration time and have more rapid desorption (i.e. accelerate recovery of the sensor) would necessarily cause the gas sensor output to move toward baseline level, as that is the purpose of heating the sensor, namely to regenerate/recover the sensor to “clean” functionality. Specifically heating the sensor desorbs adsorbed material to be used for further measurements, as taught by Bäther in Col. 2, Lines 58-61: “The atoms or molecules of the analyte leave the surface of the receptor solid during the desorption of the receptor of the gas sensor, so that the receptor is “cleaned” for the next measurement” which is viewed as moving gas sensor output toward baseline level.


Regarding Claim 20, Bäther teaches the gas sensor system of claim 19, wherein upon completion of the temporary conditions of the second operating temperature, the gas sensor switches back to the first operating temperature (Col. 4, Lines 18-21: “When switching over from the regeneration mode to the measuring mode, the pump unit and the heating element are deactivated and the gas inlet and the gas outlet are opened”; Col 10, Lines 4-7: “After conclusion of the regeneration phase 32, the receptor 24 is prepared for a new measurement and the next cycle of the method begins with the performance of the next measuring mode 31”) and/or one or more additional operating temperatures to complete recovery of the gas sensor towards the baseline level.  

Regarding Claim 23, Bäther teaches the gas sensor system of claim 19, wherein the temporary change in conditions of the gas sensor is selected from the group consisting of a change in temperature, a change in humidity, an electrical current, a change in pressure, a change in electromagnetic irradiation, and combinations thereof (Col. 4, Lines 5-13: “The reference value, from which the temperature is increased (heating), is the temperature at which the gas sensor is operated in the measuring mode. The increase against this reference temperature is carried out in the regeneration mode. The sensor unit may be operated in a measuring mode and in a regeneration mode. The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”).  

Regarding Claim 24, Bäther teaches the gas sensor system of claim 19, wherein the at least two operational temperatures have different temperature profiles (Col. 4, Lines 5-13: “The reference value, from which the temperature is increased (heating), is the temperature at which the gas sensor is operated in the measuring mode. The increase against this reference temperature is carried out in the regeneration mode. The sensor unit may be operated in a measuring mode and in a regeneration mode. The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”).  

Regarding Claim 25, Bäther teaches the gas sensor system of claim 24, wherein the different temperature profiles are separate fixed temperature values and/or separate arbitrary waveforms (Col. 4, Lines 5-13: “The reference value, from which the temperature is increased (heating), is the temperature at which the gas sensor is operated in the measuring mode. The increase against this reference temperature is carried out in the regeneration mode. The sensor unit may be operated in a measuring mode and in a regeneration mode. The measuring channel is evacuated and the gas sensor is heated in the regeneration mode”).


Claims 11-12 and 21-22, are rejected under 35 U.S.C. 103 as being unpatentable over Bäther (US Patent No. US 10,191,023 B2) as applied to claims 9 and 19 above, and further in view of Pasquariello (US Patent No. US 6,060,025 A).

Regarding Claim 11, as best understood based on the 35 U.S.C. 112(b) issue identified above, Bäther teaches the gas sensor system of claim 9.
Bäther does not explicitly teach wherein identification of the initiation of the recovery phase is programmed into the microprocessor with an algorithm selected from the group consisting of a minimum threshold rate of change of an output signal from the gas sensor, a signal output threshold for the analyte, a signal output pattern, a signal output frequency spectrum, and combinations thereof.  
Pasquariello teaches wherein identification of the initiation of the recovery phase is programmed into the microprocessor (Col. 3, Lines 40-48: “The controller can include a micro-processor operating responsive to a set of instruction signals including instruction signals for directing the controller to heat the pellistor to a temperature sufficient to reactivate catalytic activity. Optionally, the controller can include a timer for allowing a time period to be selected during which time period the pellistor is maintained at a temperature, or cycled through a set of temperatures, sufficient to reactivate catalytic activity”) with an algorithm selected from the group consisting of a minimum threshold rate of change of an output signal from the gas sensor, a signal output threshold for the analyte (Col. 3, Lines 40-48: “The controller can include a micro-processor operating responsive to a set of instruction signals including instruction signals for directing the controller to heat the pellistor to a temperature sufficient to reactivate catalytic activity. Optionally, the controller can include a timer for allowing a time period to be selected during which time period the pellistor is maintained at a temperature, or cycled through a set of temperatures, sufficient to reactivate catalytic activity”), a signal output pattern, a signal output frequency spectrum, and combinations thereof.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bäther with Pasquariello and use a signal output threshold for an analyte to determine a “sufficient” temperature, in order to “reactivate catalytic activity”, i.e. for the sensor to operate effectively again, after the removal of adsorbed material.

Regarding Claim 12, as best understood based on the 35 U.S.C. 112(b) issue identified above, Bäther teaches the gas sensor system of claim 10, wherein identification of the completion of the temporary conditions is programmed into the microprocessor with an algorithm selected from the group consisting of a time limitation on recovery after analyte withdrawal (Col. 5, Lines 12-15: “The sensor unit is preferably operated in the regeneration mode for less than 10 minutes, preferably for less than one minute, and especially preferably for less than 10 seconds”), a maximum threshold rate of change of an output signal from the gas sensor, a signal output pattern, a signal output frequency spectrum, and combinations thereof.  
Bäther does not explicitly teach wherein identification of the completion of the temporary conditions is programmed into the microprocessor with an algorithm.
Pasquariello teaches wherein identification of the completion of the temporary conditions is programmed into the microprocessor with an algorithm (Col. 3, Lines 40-48: “The controller can include a micro-processor operating responsive to a set of instruction signals including instruction signals for directing the controller to heat the pellistor to a temperature sufficient to reactivate catalytic activity. Optionally, the controller can include a timer for allowing a time period to be selected during which time period the pellistor is maintained at a temperature, or cycled through a set of temperatures, sufficient to reactivate catalytic activity”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bäther wherein identification of the completion of the temporary conditions is programmed into the microprocessor with an algorithm such as that of Pasquariello.	One of ordinary skill in the art would have been motivated to modify Bather such that the controller would have instructions to direct the controller when sufficient recovery has occurred, i.e. sufficient to reactivate catalytic activity (measurement ability).

Regarding Claim 21, as best understood based on the 35 U.S.C. 112(b) issue identified above, Bäther teaches the gas sensor system of claim 19.
Bäther does not explicitly teach wherein identification of the initiation of the recovery phase is programmed into the microprocessor with an algorithm selected from the group consisting of a minimum threshold rate of change of an output signal from the gas sensor, a signal output threshold for the analyte, a signal output pattern, a signal output frequency spectrum, and combinations thereof.  
Pasquariello teaches wherein identification of the initiation of the recovery phase is programmed into the microprocessor (Col. 3, Lines 40-48: “The controller can include a micro-processor operating responsive to a set of instruction signals including instruction signals for directing the controller to heat the pellistor to a temperature sufficient to reactivate catalytic activity. Optionally, the controller can include a timer for allowing a time period to be selected during which time period the pellistor is maintained at a temperature, or cycled through a set of temperatures, sufficient to reactivate catalytic activity”) with an algorithm selected from the group consisting of a minimum threshold rate of change of an output signal from the gas sensor, a signal output threshold for the analyte (Col. 3, Lines 40-48: “The controller can include a micro-processor operating responsive to a set of instruction signals including instruction signals for directing the controller to heat the pellistor to a temperature sufficient to reactivate catalytic activity. Optionally, the controller can include a timer for allowing a time period to be selected during which time period the pellistor is maintained at a temperature, or cycled through a set of temperatures, sufficient to reactivate catalytic activity”), a signal output pattern, a signal output frequency spectrum, and combinations thereof.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bäther with Pasquariello and use a signal output threshold for an analyte to determine a “sufficient” temperature, in order to “reactivate catalytic activity”, i.e. for the sensor to operate effectively again, after the removal of adsorbed material.

Regarding Claim 22, as best understood based on the 35 U.S.C. 112(b) issue identified above, Bäther teaches the gas sensor system of claim 20, wherein identification of the completion of the temporary conditions is programmed into the microprocessor with an algorithm selected from the group consisting of a time limitation on recovery after analyte withdrawal (Col. 5, Lines 12-15: “The sensor unit is preferably operated in the regeneration mode for less than 10 minutes, preferably for less than one minute, and especially preferably for less than 10 seconds”), a maximum threshold rateAtty Dkt No. P201808265US01 of change of an output signal from the gas sensor, a signal output pattern, a signal output frequency spectrum, and combinations thereof.  
Bäther does not explicitly teach wherein identification of the completion of the temporary conditions is programmed into the microprocessor with an algorithm.
Pasquariello teaches wherein identification of the completion of the temporary conditions is programmed into the microprocessor with an algorithm (Col. 3, Lines 40-48: “The controller can include a micro-processor operating responsive to a set of instruction signals including instruction signals for directing the controller to heat the pellistor to a temperature sufficient to reactivate catalytic activity. Optionally, the controller can include a timer for allowing a time period to be selected during which time period the pellistor is maintained at a temperature, or cycled through a set of temperatures, sufficient to reactivate catalytic activity”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bäther wherein identification of the completion of the temporary conditions is programmed into the microprocessor with an algorithm such as that of Pasquariello.	One of ordinary skill in the art would have been motivated to modify Bather such that the controller would have instructions to direct the controller when sufficient recovery has occurred, i.e. sufficient to reactivate catalytic activity (measurement ability).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bäther (US Patent No. US 10,191,023 B2) as applied to claim 9 above, and further in view of Dutta (US Patent Application Pub. No. US 2019/0017981 A1).

Regarding Claim 16, Bäther teaches the gas sensor system of claim 9
Bäther does not explicitly teach wherein the gas sensor comprises a material selected from the group consisting of metal oxide semiconductors, conducting polymers, non- conducting polymers, carbon nanotubes, oxidized graphene, sulfides, selenides, black phosphorus, phosphorene, germanene, silicone, and combinations thereof.
	However, Dutta teaches wherein the gas sensor comprises a material selected from the group consisting of metal oxide semiconductors (Abstract: “Disclosed herein are p-n metal oxide semiconductor (MOS) heterostructure-based sensors and systems”).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a MOS as a gas sensor, as this structure is well known to be used in gas sensors, as taught by Bäther and Dutta (Dutta, [0111]: “There are numerous papers on resistive semiconducting metal oxide sensors for ammonia”). 

Regarding Claim 17, Bäther in view of Dutta teaches the gas sensor system of claim 16, wherein the gas sensor further comprises an additive selected from the group consisting of platinum, palladium, gold, rhodium, and combinations thereof (Dutta, [0111]: “To promote sensitivity and selectivity, noble metals like Pt, Pd, Au, and Ag have been introduced to metal oxides”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bäther with Dutta to include at additive from the group recited in the claim, as doing so would, as taught by Dutta in [0111], “promote sensitivity and selectivity”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Christenson et al. (US 20190212313 A1), pertaining to metal oxide semiconductor gas sensors which operate at various temperatures;
Stowell et al. (US 20190204265 A1), pertaining to carbon based, flexible substrate gas sensors for various gases which are operated by a microprocessor and can operate at room temperature or higher;
Potyrailo et al. (US 20190156600 A1), pertaining to vehicle based sensing system with multifunctional controlling/processing, including temperature control and calibration control;
Yan et al. (US 20190025271 A1), pertaining to a miniature, metal oxide semiconductor gas sensor with heating elements for regenerating the sensor, including using controllers to operate the heating elements;
Mitsuno et al. (US 20180306136 A1), including description of a gas sensor temperature control, using PWM and a duty cycle to control the temperature of the sensor;
Hinshaw et al. (US 20180088101 A1), pertains to a gas sensor with a trap where the trap is maintained at differing temperatures for adsorbing and desorbing the trapped gas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J GASSEN/             Examiner, Art Unit 2863                                                                                                                                                                                           

/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863